DALLAS, Circuit Judge.
The very ingenious argument made on behalf of the plaintiff in error ascribes to a judgment for defendant non obstante veredicto a character quite different, we think, from that which has heretofore been attributed to it. It is not, either in form or effect, an adjudication against the plaintiff upon matter alleged in arrest of judgment, but is merely the legal consequence of a ruling by the court that, upon all the evidence, the defendant was entitled to a verdict. Such a ruling, when, made upon the trial, is given effect through binding instructions, and between a judgment for defendant in pursuance of a directed verdict, and a judgment entered in his favor notwithstanding a verdict which had been taken for the plaintiff subject to a point reserved, there is no substantial distinction. They rest upon precisely the same foundation.
We adopt the opinion which was filed by the learned judge of the circuit court (109 Fed. 744), and for the reasons there presented the judgment of that court is affirmed.